Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive. 
	The Applicants argue “Israelson discloses using a zeolite material to approximate a concentration of sulfur. The zeolite material changes color when the concentration is above a threshold value of 1 mg/m3. (Israelson, paragraph [0029]). However, the zeolite material…of Israelson is not the same as a flue gas analyzer “configured to... measure an amount of the contaminants in the flue gas at the location upstream of the flue gas polishing system and at the location downstream of the flue gas polishing system,” as recited in claim 1. The zeolite material of Israelson merely provides an indication when a threshold value of sulfur is exceeded. Therefore, neither the zeolite material…capable of measuring the color change of the zeolite material is actually measuring “an amount of the contaminants in the flue gas at the location upstream of the flue gas polishing system and at the location downstream of the flue gas polishing system,” as recited in claim 1.
	In response,
	Katikaneni et al. in Figure 1 discloses a fuel gas analyzer (monitoring system106) configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system (104), and to measure an amount (concentration) of the contaminants in the fuel gas at the location upstream of the fuel gas polishing system (paragraph [0031).
	“…Desulfurized fuel from the desulfurizer assembly 104 is 
thereafter passed through a connecting line 105 to the monitoring assembly 106 
which continuously monitors the desulfurized fuel for the presence of sulfur-containing compounds therein, i.e., sulfur breakthrough, and/or detects the concentration of the sulfur-containing compounds in the desulfurized fuel, 
i.e., sulfur breakthrough concentration” (paragraph [0030]).
	 “…the monitoring assembly 106 comprises an indicator assembly 106a through which the desulfurized fuel is passed and a sensor assembly 106b, which senses and detects a physical change in the indicator material caused by the sulfur breakthrough and/or sulfur breakthrough concentration in the desulfurized fuel passing through the indicator assembly 106a” (paragraphs [0031]). “…the concentration of sulfur-containing compounds in the fuel is being monitored by the assembly 106, i.e., the sulfur breakthrough concentration is being detected” (paragraph [00333]). 
	Katikaneni et al. do not disclose that the fuel gas analyzer is configured to receive a second sample of the fuel gas from a location downstream of a fuel gas polishing system.

	Both Katikaneni et al.’s indicator 106b and Israelson’s detector comprise a material whose physical property changes when exposed to sulfur in the fuel.
Israelson in Figure 1 discloses that the fuel gas analyzer (detector 8) configured to receive a second sample of fuel gas from a location downstream of desulfurizer 4) and a first sample of a fuel gas from a location upstream of the desulfurizer 8.
Therefore, it would have been obvious to modify the indicator 106b of Katikaneni et al. with two sample streams (one upstream and one downstream of the desulfurizer) as taught by Iaraelson.
With the modification, the indicator if Katikaneni et al. would receive the two sample streams of Israelson, wherein the sample streams would change the physical property of the indicator material Katikaneni et al. when exposed to the sulfur, and the sensor assembly 106a of Katikaneni et al. would measure the amount or concentration of the contaminants (sulfur) gas.
	
Response to Amendment
	This is in response to the Amendment filed 8 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ amendment.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

6.	Claims 1, 5, 7-9, 11 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams). 
Claim 1:	 Katikaneni et al. in Figure 1 disclose a power production system comprising: 
a fuel cell separation system (112) comprising a molten carbonate fuel cell (paragraph [0002] and paragraph [0051], lines 14-15) and configured to receive a fuel gas (via 110) and to produce electrical power therefrom (paragraph [0038]); 
a fuel gas polishing system (desulfurizer 104)(paragraph [0030]) positioned upstream of the fuel cell separation system (112) and configured to remove contaminants in the fuel gas;
a fuel gas analyzer (1-6) configured to receive a first sample of the fuel gas from a location upstream of the fuel gas polishing system (104), and to measure an amount of the contaminants in the fuel gas at the location upstream of the fuel gas polishing system (paragraph [0031); and 

Katikaneni et al. do not disclose that the fuel gas analyzer is configured to receive a second sample of the fuel gas from a location downstream of a fuel gas polishing system.
Israelson in Figure 1 discloses a fuel gas analyzer (detector 8) configured to receive a second sample of fuel gas from a location downstream of a fuel gas polishing system (desulfurizer 4), Note that Israelson also discloses that the fuel gas analyzer (detector 8) is configured to receive a first sample of a fuel gas from a location upstream of the fuel gas polishing system (desulfurizer 8)(paragraph [0024]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel gas analyzer of Katikaneni et al. by configuring the fuel gas analyzer to receive a second sample of fuel gas at the location of the flue gas polishing system as taught by Israelson.

One having ordinary skill in the art would have been motivated to make the modification to provide a system and method that would have quickly detected dimethyl sulfide and organic sulfur in gaseous fuel flows (paragraph [0019]), thus permitting desired fuel reforming to occur and minimizing air pollution (paragraph [0003]).
The Katikaneni et al. combination does not a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell configured to receive a flue gas and to preform electrical power therefrom.
Jolly et al. disclose a power production system comprising a fuel cell separation system comprising a fuel cell separation system comprising a molten carbonate fuel cell (page 116, lines 2-3) configured to receive a flue gas and to preform electrical power therefrom (see Figures 1-2, 5 and 9). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a carbonate fuel cell that would have captured CO2 from a flue gas stream, achieved at least 90% CO2 capture from the flue gas with no more than 35% increase in the cost of electricity, and reduced emissions from a cola fired power plant. 
Claim 5:	The rejection of claim 1 is as set forth above in claim 1 wherein the Katikaneni et al. combination discloses that the fuel cell assembly (of Katikaneni et al.) in the fuel cell separation system (112) comprises an anode section (114) and a cathode section (116), and
the cathode section (116) is configured to receive the flue gas (of Jolly) that contains carbon dioxide.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Katikaneni et al. combination further discloses that the plant control system (501 of Katikaneni et al.) is configured to adjust operational parameters of the fuel cell separation system (112) based on the amount of contaminants in flue gas (of Jolly) after processing in the flue gas polishing system (104 of Katikaneni et al.)(paragraph [0036] of Katikaneni et al.).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the Katikaneni et al. combination further discloses that the plant control system (501 of Katikaneni et al.) is configured to take at least one corrective action when the amount of contaminants included in the flue gas (of jolly) exceeds a predetermined threshold (paragraph [0032] of Katikaneni et al.).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Katikaneni et al. further disclose that the corrective action comprises at least one of a visual warning or an audible warning (paragraph [0035]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Katikaneni et al. further disclose the fuel cell (112) is an external reforming (via 110) MCFC.
Claim 21 (new): 	The rejection of claim 21 is as set forth above in claim 1 wherein Katikaneni et al. further disclose that the plant control system (501) is configured to adjust operational parameters of the flue gas polishing system (104) based on a contaminant removal efficiency of the flue gas polishing system (104) (see e.g., paragraphs [0032], [0035], [0040], lines 30-33 which discloses “…the controller 501 correlates the color, the change in the color and/or the rate in the color change detected by the sensor assembly with the different sulfur breakthrough concentrations and determines whether the predetermined sulfur breakthrough concentration is present” and paragraph [0057])

6 stands rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Jahnke et al. (US 7,060,382).
Katikaneni et al., Israelson, and Jolly et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	The Katikaneni et al. combination does not disclose that the anode section produces an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide.
Jahnke et al. disclose an anode section that produces an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide (col. 3: 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode section of the Katikaneni et al. combination to produce an anode exhaust gas comprising carbon dioxide, hydrogen, and carbon monoxide.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell system that would have been adapted to recycle the hydrogen, carbon monoxide, water and carbon dioxide in such a way as to improve the efficiency and enhance the performance of the fuel cell.

s 10 and 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Balen (20050123810).
Katikaneni et al., Israelson, and Jolly et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 10:	The Katikaneni et al. do not disclose the molten carbonate fuel cell is an internal reforming MCFC.
Balen discloses that the fuel cell assembly 18, as shown in claim 1, discloses that the molten carbonate fuel cell is an internal reforming MCFC (paragraphs [0024], lines 6-8, [0025], [0026] and [0020], lines 13-20). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell of the Katikaneni et al. combination by incorporating the internal reforming of Balen.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell assembly that would have operated efficiently using a fuel supply such as natural gas with significant internal reforming as the fuel cell cooling is enhanced by the endothermic internal reforming, thus enhancing fuel cell performance (see e.g. paragraph [0026]).
Claim 12:	The Katikaneni et al. combination does not disclose a gas separation assembly configured to receive the anode exhaust gas.
Balen discloses a gas separation assembly (24, in Figure 2) configured to receive the anode exhaust gas (22)(see e.g., paragraph [0025], lines 13-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power production system of the Katikaneni et al. combination by incorporating the gas separation system of Balen.
One having ordinary skill in the art would have been motivated to make the modification to provide a separation unit in fluid communication with a fuel cell assembly that would have been configured to receive anode exhaust stream from the fuel cell assembly to separate hydrogen from the anode exhaust stream (abstract), thus providing the flexibility to control the production of hydrogen and generation of electricity depending on the demand (paragraph [0059]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 12 wherein Balen further discloses that the gas separation assembly (24) comprises at least one of a water removal system (62, I figure 2), a compressor (paragraph [0036], lines 7-11) or a chiller (paragraphs [0041]-[0042]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 12 wherein Balen further discloses a chiller configured to separate carbon dioxide form the anode exhaust gas (paragraph [0042]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729